Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 3/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,319,150 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	The terminal disclaimer filed on 3/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,943,403 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

As per claim 1:

As discussed during the Examiner Interview, Applicant respectfully asserts that the cited portions of Zhu teach augmentation of an existing product associated with a fiducial.  
See Zhu, FIG. 3. For example, FIG. 3 of Zhu illustrates a box of spaghetti over a fiducial (e.g., a code) that results in an augmentation to add an image of cooked spaghetti with sauce onto a display. See id. Applicant respectfully submits that adding an augmentation over an existing item cannot reasonably be interpreted as "receiving a rendering of an item associated with a catalog, the item being rendered with a physical appearance from the catalog," as recited in claim 1. The item in this example would be the box of spaghetti. The overlay is cooked spaghetti, on a plate, covered in sauce, and therefore is not a rendering of how the box of spaghetti (e.g., the item) would appear in a physical space or how the box of spaghetti appears within a catalog. Jones is not contended to overcome this deficiency. For at least this reason, among others, Applicant respectfully requests withdrawal of the rejection of claim 1.” are persuasive. Furthermore, the argued language, in addition to the portion cited, the amended portions also distinguish from the cited prior art of record. 

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616